DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2021 has been entered.
 
Status of the Claims
Claims 9-26 are pending and presented for examination.
Claims 9-26 stand rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-26 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Hiroyoshi (Japanese Patent Application Publication JP11-349482), in view of Kapin (International Patent Application Publication WO97/23222), Cuzzocrea (Salvatore Cuzzocrea, et al, Protective Effect of Poly(ADP-ribose) Synthetase Inhibition on Multiple Organ Failure After Zymosan-Induced Peritonitis in the Rat, 27 Crit. Care Med. 1517 (1999)), and Sambrook (Sambrook, Fritsch, and Maniatis, Molecular Cloning: A Laboratory Manual Volume 3 Appendix B.12  (Cold Spring Harbor Laboratory Press 2nd ed. 1989)).
Applicants claims are directed to methods of reducing intraocular pressure in an eye by the administration of an eye drop composition containing 0.275-1.1% (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine or salts thereof with 0.1-3% phosphoric acid or salts thereof.  Applicants are reminded that claim language is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Furthermore, a “whereby clause in a method claim is not given weight when Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  The examiner notes that as set forth by Claims 9-11 and newly added Claims 23-26, the language recited concerning “intraocular pressure-reducing action which is enhanced,” “such that the intraocular pressure in the eye is reduced,” or which “reduces the intraocular pressure 4.3 to 8.6 mmHg more” articulates a variety of intended results of the method steps positively recited, which in the case of the instant claims remains nothing more than the administration of a combination of between 0.275-1.1% (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine or salts thereof with 0.1-3% phosphoric acid or salts thereof; as a result, these clauses are considered as contributing minimal weight to the construction of the claim.  Dependent claims 12-16 and Claims 17-22 narrow the (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine salt to the hydrochloride, or narrow the concentration of phosphoric acid or its salt which is to be included in the composition.
Hiroyoshi discloses (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride as a rho kinase inhibitor and smooth muscle relaxant, addressing limitations of Claim 9.  (Abs).  Hiroyoshi indicates that the isoquinoline derivative (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride demonstrates between 7.5-100 times the potency in inhibiting rho kinase than the related isoquinoline derivative FASUDIL.  (Para. 22).  This suggests to the skilled artisan that compounds which find utility in their inhibition of rho kinase would advantageously be substituted by compounds such as (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride.  Additionally, Hiroyoshi 
Kapin discusses the use of isoquinolinesulfonyl compounds, including the 1-(5-isoquinolinesulfonyl)-homopiperazine known by the trade name FASUDIL, for the treatment of glaucoma and other ophthalmic diseases.  (Pg. 9-10).  Kapin indicates that certain circulatory and neurological properties exhibited by these isoquinolinesulfonyl compounds is likely attributed to their effect in inhibiting myosin light chain kinase activity.  (Pg.2).  This inhibition results in smooth muscle relaxation and vasodilation.  (Id.).  Vasodilation improves circulation and the delivery of oxygen and nutrients to treat or minimize optic nerve head injury associated with glaucoma, as well as damage associated with other ischemic optic neuropathies.  (Id.).  Myosin light chain kinase is an enzyme related to and downstream of the enzyme rho kinase; inhibition of rho kinase has demonstrated a corresponding inhibition of myosin light chain kinase.1  Kapin also discloses topical ophthalmic compositions incorporating as the active ingredient isoquinolinesulfonyl compounds including FASUDIL.  (Pg. 5-8).  In particular, Kapin indicates that a preferred range of concentrations of topical ophthalmic isoquinolinesulfonyl compounds falls within the range of about 0.1-2% by weight, addressing the limitations of Claim 9.  (Pg. 6).  Of particular importance to the instant Claims, Kapin indicates that the active agents were applied topically in aqueous solutions comprising phosphate buffered saline for the reduction of 
Both Cuzzocrea and Sambrook disclose different formulations of phosphate buffered saline solutions.  Assuming that the density of water in each solution is 1 g/ml, the formulation disclosed in Cuzzocrea contains 0.9% by weight sodium dihydrogen phosphate, a value falling within the ranges of Claims 9, 15, and 16, and that of Sambrook discloses 0.024% by weight of potassium dihydrogen phosphate, which the skilled artisan would recognize is an equivalent phosphate to sodium dihydrogen phosphate, as well as a salt of phosphoric acid, addressing limitations of Claim 9, 15, and 16.  Owing to the understood equilibrium between ionized and nonionized forms of the compound in solution, the art therefore recognizes a broad swath of phosphoric acid and phosphate ion concentrations as useful and common in phosphate buffered saline solutions, as well as a particular sodium dihydrogen phosphate concentration falling squarely within the range claimed by applicants.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have combined about 0.1-2% of the related isoquinolinesulfonyl compound (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride in place of FASUDIL in a topical eye drop type composition containing approximately 0.924% of phosphoric acid or a salt of phosphoric acid, and more specifically 0.9% by weight of sodium dihydrogen phosphate, addressing the limitations of Claims 9-26.  One having ordinary skill in in vivo activity, the known similarity in rho-kinase inhibition demonstrated between FASUDIL and (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride, and the related smooth muscle relaxant activity demonstrated by both FASUDIL and (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride, as well as the fact that both FASUDIL and (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride are individually disclosed as useful for the treatment of glaucoma, and therefore by extension the reduction of intraocular pressure. 
When chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made.  In re Wilder, 563 F.2d 457 (CCPA 1957).  Stated alternatively, obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs).  In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995).  The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties.   In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979).  Because FASUDIL and (s)-(-)-1-(4-fluoro-5-isoquinoline sulfonyl)-2-methyl homopiperazine hydrochloride differ only in that the instant compound carries a fluorine and methyl group where FASUDIL does not.  On this basis alone, it would have been obvious to use (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride in place of FASUDIL, as fluorine is a known bioisostere of hydrogen, and in drug design hydrogen and methyl groups are known homologs.  See George Patani & Edmond Bioisosterism: A Rational Approach in Drug Design, 96 Chem. Rev. 3147, 3149-52 (1996) (indicating that the substitution of both fluorine and methyl moieties for hydrogen are common in drug design).
However, the examiner goes further, indicating that the skilled artisan would know that both FASUDIL and (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride demonstrate substantially similar in vivo activity.  This similarity extends to both the inhibition of a specific biochemical pathway as well as the achievement of a therapeutically important outcome, namely the relaxation of smooth muscle leading to vasodilation.  These facts are sufficient to establish a prima facie case of obviousness when taken individually but become compelling when considered in toto.  The art therefore clearly suggests to the skilled artisan that (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride may advantageously be provided in a phosphate buffered saline solution, much like the related isoquinolinesulfonyl compound FASUDIL has been demonstrated to be useful in combination with phosphoric acid.
Finally, the disclosures of Hiroyoshi and Kapin clearly indicates that in addition to other ends to which the isoquinoline compounds including (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride and FASUDIL may be put, glaucoma and elevated intraocular pressure specifically may be treated by the administration of (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride.  

Response to Arguments
Applicant's arguments filed 29 June 2021 have been fully considered.
See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Furthermore, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  While applicants have stealthily deployed the phrase “such that,” rather than the more normally used “whereby,” the impact remains the same: nothing of this language requires action on the part of the skilled artisan, and remains a recitation of a result to be achieved by the manipulative steps of the method claimed.
Applicants’ arguments concerning the absence of a correlation between the relative strength of carbonic anhydrase inhibition and intraocular pressure-lowering is, in context of the claims and art rendering it obvious, somewhat mystifying.  None of the art of record, or indeed the invention itself, concerns the inhibition of carbonic anhydrase, and as a result the variability of IOP-lowering effect achieved by structurally divergent carbonic anhydrase inhibitors chemically and functionally distinct from the ROCK inhibitors of the instant claims is of questionable importance.  This is exacerbated by the fact that applicants at no point provide evidence or justification to extrapolate the findings of Casini and Ilies relative to carbonic anhydrase to rho kinases.  “[A]ppellants have the burden of explaining the data…they proffer as Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  This is particularly of note when the evidence applicants attempt to rely on in support of their position is carefully considered in view of the art the examiner has provided.  As Casini points out, it is the presence of an additional ionizable moiety in the carbonic anhydrase inhibitors A19 and A22 which gives rise to the distinct IOP lowering effects observed, despite increased inhibitory activity.  To refresh applicants’ recollection, the structures of Fasudil (L) and (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine (R) are reproduced below:

    PNG
    media_image1.png
    650
    751
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    128
    154
    media_image2.png
    Greyscale

As the skilled artisan would immediately appreciate, the minimal structural differences between Fasudil and the instantly claimed (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine amount to a single bioisosteric substitution of a hydrogen with a fluorine, neither of which are ionizable moieties, and a second bioisosteric substitution of a hydrogen with a methyl group, again neither of which are ionizable.  These substitutions would be understood by a skilled artisan as imparting, at best, minor improvements in hydrophobicity to the compound of the instant claims when compared to the parent compound Fasudil.  See, e.g., Burger’s Medicinal Chemistry Part I The Basis of Medicinal Chemistry, 337 (1980) (indicating substitution of a methyl group for a hydrogen improves lipophilicity), see also Kenneth Kirk & Robert Filler, Recent Advances in the Biomedicinal Chemistry of Fluorine-Containing Compounds, in Biomedical Frontiers of Fluorine Chemistry, ACS 
The record supports by an overwhelming preponderance of the evidence the position that the skilled artisan would expect using the known rho-kinase inhibitor (s)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine in a phosphate buffer per the instant claims would be expected to reduce intraocular pressure and treat glaucoma more effectively than the alternative and less potent ROCK inhibitor Fasudil in a phosphate buffer vehicle, applicants repeated arguments to the contrary notwithstanding.

Conclusion
No Claims stand allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Go Totsukawa, et al, Distinct Roles of ROCK (Rho-kinase) and MLCK in Spatial Regulation of MLC Phosphorylation for Assembly of Stress Fibers and Focal Adhesions in 3T3 Fibroblasts, 150 J. Cell Bio. 797 (August 21, 2000) (indicating ROCK inhibits the activity of myosin phosphatase, increasing the phosphorylation of myosin light chain kinase), Hiroaki Shimokawa, et al, Rho-kinase-mediated Pathway Induces Enhanced Myosin Light Chain Phosphorylation in a Swine Model of Coronary Artery Spasm, 43 Cardiovasc. Res. 1029 (1999) (indicating MLC phosphorylation is mediated by rho-kinase dependent pathway), and Yasuko Kureishi, et al, Rho-associated Kinase Directly Induces Smooth Muscle Contraction Through Myosin Light Chain Phosphorylation, 272 J. Bio. Chem. 12257 (1997) (indicating rho kinase activates myosin light chain)(all of record in the parent applications).